Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on December 7, 2021, and Drawings filed on August 23, 2021.
2.	Claims 1–20 are pending in this case. Claim 1, 12 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 23, 24, 26, 27, 28, 29, 30, 31, 33, 34 35, 36, 37, 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 8, 10, of U.S. Patent No. 11099640. Although the claims at issue are not identical, they are not patentably distinct from each other because as can be seen below, the subject matter of the patented claims anticipates the subject matter of the pending claims.
Patented claims of 11,099,640
Pending claims
	1. A method for improving a user interface (UI), the method comprising: 







obtaining (i) path information indicating a shortest path to a goal in the UI and (ii) a set of user interaction experiments associated with seeking the goal, wherein: each experiment in the set of user interaction experiments includes user tracking data, the path information includes a plurality of steps, and each step of the plurality of steps is associated with a page of the UI; 

for each page of the UI, determining a reinforcement distance for the page based on the set of user interaction experiments; and for each step of the plurality of steps: 

wherein determining the reinforcement distance for a page includes determining (i) a median successful distance for the page based on the user tracking data of a first subset of user interaction experiments that successfully reached the goal and (ii) a median failure distance for the page based on the user tracking data of a second subset of user interaction experiments.


determining a count of times that the user tracking data of the set of user interaction experiments indicates a deviation from the step, wherein the determination is based on the determined reinforcement distance for the page of the UI associated with the step, determining whether the step requires reinforcement based on the count, 




and in response to determining that the step requires reinforcement, generating a reinforcement for the step, wherein generating the reinforcement includes at least one of generating a prompt for an action associated with the step and altering a UI element associated with the step, 
21. A computing device for improving a user interface (UI), the computing device comprising: at least one memory component; and processor circuitry communicatively coupled to the at least one memory component, the processor circuitry configured to: 


obtain (i) path information indicating a shortest path to a goal in the UI, and (11) a set of user interaction experiments associated with seeking the goal, wherein: the set of user interaction experiments includes user tracking data, the path information includes a plurality of steps, and at least one of the plurality of steps is associated with a page of the UI; 


determine a reinforcement distance for the page of the UI based on the set of user interaction experiments, by: 

determining a median successful distance for the page of the UI based on the user tracking data of a first subset of user interaction experiments that successfully reached the goal, and determining a median failure distance for the page of the UI based on the user tracking data of a second subset of user interaction experiments, wherein the set of user interaction experiments includes the first subset and the second subset; 

determine a count of times that the user tracking data of the set of user interaction experiments indicates a deviation from the at least one of the plurality of steps, wherein the determination is based on the reinforcement distance for the page of the UI associated with the at least one of the plurality of steps; determine whether the at least one of the plurality of steps requires reinforcement based on the count; and 

in response to determining that the at least one of the plurality of steps requires the reinforcement, generate a reinforcement including at least one of: generating a prompt for an action associated with the at least one of the plurality of steps, and altering a UI element associated with the at least one of the plurality of steps.
2. The method of claim 1 wherein determining the reinforcement distance for a page includes determining at least one distance between user tracking data of the set of user interaction experiments and the shortest path.
22. (New) The computing device of Claim 21, wherein the processor circuitry is further configured to: determine at least one distance between the user tracking data of the set of user interaction experiments and the shortest path; and determine the reinforcement distance for the page of the UI based on the at least one distance.
8. The non-transitory computer-readable medium of claim 7 wherein determining the reinforcement distance for a page includes:

 generating at least one random distance that is less than the median successful distance for the page and greater than the median failure distance for the page; and for each sample in user tracking data of an experiment in the set of user interaction experiments: predicting an outcome of the experiment based on (i) a generated random distance for the page associated with the sample, (ii) coordinates of the sample, and (iii) coordinates of a point along the shortest path, and comparing the predicted outcome to a stored outcome of the experiment.
23. (New) The computing device of Claim 21, wherein the processor circuitry is further configured to: for the page of the UI, 

generate at least one random distance that is less than the median successful distance for the page and greater than the median failure distance for the page; and for a plurality of samples in first user tracking data of a first experiment in the set of user interaction experiments: predict an outcome of the first experiment, to generate a predicted outcome, based on (1) the at least one random distance for the page associated with the plurality of samples, (ii) coordinates of the plurality of samples, and (ii1) point coordinates of at least one point along the shortest path, perform a comparison of the predicted outcome to a stored outcome of the first experiment; and output a result of the comparison, wherein the user tracking data includes at least the first user tracking data.
4. The method of claim 3 wherein: predicting the outcome of the experiment includes: 



calculating a distance between the coordinates of the sample and the coordinates of the point along the shortest path, and determining the predicted outcome based on a comparison of the determined distance and the random distance for the page associated with the sample; and comparing the predicted outcome to the stored outcome includes, in response to the predicted outcome matching the stored outcome, incrementing a successful prediction count.
24. The computing device of Claim 23, wherein the processor circuitry is further configured to predict the outcome of the experiment, by: 
 

calculating a distance between sample coordinates of one of the plurality of samples and the point coordinates of the point along the shortest path, and determining the predicted outcome based on a comparison of the distance and the at least one random distance for the page associated with the one of the plurality of samples.

10. The non-transitory computer-readable medium of claim 9 wherein determining the reinforcement distance for a page includes: 

for each randomly generated distance, generating a fitness value based on at least the successful prediction count associated with the randomly generated distance; and performing a cluster analysis of the generated fitness values.
26. The computing device of Claim 24, wherein the processor circuitry is further configured to: 



for the at least one random distance, generate fitness values based at least on the successful prediction count; and perform a cluster analysis of the fitness values.
6. The method of claim 5 wherein determining the reinforcement distance for a page includes, in response to the cluster analysis of the generated fitness values identifying a single cluster, 


setting the randomly generated distance associated with the page with the highest fitness value as the reinforcement distance for the page.
27. (New) The computing device of Claim 26, wherein, in response to the cluster analysis of the fitness values identifying a single cluster, the processor circuitry is further configured to: for the page of the UI,

 set the at least one random distance associated with the page with a highest one of the fitness values as the reinforcement distance for the page.

Claims 28, 29, 30, 31, 33, 34 are the medium claims corresponding to method claims 21, 22, 23, 24, 26, 27.

Claims 35, 36, 37, 38 are the device claims corresponding to media claims 21, 22, 23, 24,



The claims 21-40 would be allowable if rewritten or amended to overcome the double patenting rejection(s) set forth in this Office Action. 

	
Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Warner, Pub. No.: 2008/0229254A1: Methods and systems for moving a cursor quickly, efficiently, and accurately on displays with increasingly higher resolutions, for moving a cursor when the motion and range of the input device (mouse, keyboard, joystick, trackpad.TM., trackpoint.TM., etc.) is constrained, and for avoiding the problem of large repetitive motions when using an input device to move the cursor on computer displays.

Everette,  Patent No.: 11099731B1: As shown in FIG. 8B, user device 802 can monitor screen locations of contacts made by a user over time. For example, various contacts 810 are shown, each generally to the right of center 806 of the gesture sensitive element 804. In some embodiments, user device 802 can calculate an average contact point corresponding to the user's contact history. The average contact point can be calculated on a periodic basis (e.g., hourly, daily, weekly, etc.) and/or based on usage (e.g., after every X number of contacts). If the average contact point is determined to be over a threshold distance from the center 806 of the gesture sensitive element, then an offset based on the distance between the average contact point and the center 806 can be determined. In some embodiments, the offset may be equal to a function of the distance. For example, the offset may be a fixed percentage of the distance or may be a nonlinear function of the distance, such that larger distances receive disproportionately larger offsets. The offset can then be used to shift the center 804 of the gesture sensitive element toward the average contact point. In some embodiments, the offset may be equal to the distance, moving the center point of the gesture sensitive element to the average contact point.

Turgeman, Pub. No.: 2017/0085587A1: In some embodiments, a method comprises: (a) monitoring input-unit interactions of a user, who utilizes an electronic device to interact with a computerized service during a usage session; (b) determining a session period that indicates a time length of said usage session; (c) determining an average past session period, that indicates an average length of multiple, past, usage sessions of said user; (d) determining that the session period is different from the average past session period, by at least a pre-defined threshold difference; (e) based at least on the determining of step (d), determining that said usage session is attributed to a cyber-attacker and not to a legitimate user.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179